Exhibit 10.5

PAYCHEX, INC.
2002 STOCK INCENTIVE PLAN

(as amended and restated effective October 14, 2015)


RESTRICTED STOCK UNIT AWARD NOTICE

﻿

(GRANT PURSUANT TO 2019 OFFICER PERFORMANCE SHARE AWARD)


﻿

 

Participant:

[ ]

Type of Award:

Restricted Stock Units

Number of Restricted

Stock Units:

[ ]

Vesting Date:

[July __, 2022]

﻿

This Award Notice serves to notify you that the Governance and Compensation
Committee (the “Committee”) of the Board of Directors of Paychex, Inc. (the
“Company”) has certified the level of performance achieved during the June 1,
2019 to May 31, 2021 Performance Period for your 2019 Officer Performance Share
Award and, accordingly, hereby grants to you, under the Company’s 2002 Stock
Incentive Plan, as amended and restated effective October 14, 2015 (the “Plan”),
an award (the “Award”) of Restricted Stock Units, on the terms and conditions
set forth in the “Master Restricted Stock Unit Award Agreement (Grant Pursuant
to Officer Performance Share Award)” and the Plan, covering the number of shares
of the Company’s $.01 par value common stock (the “Common Stock”) equal to the
Number of Restricted Stock Units set forth above.

Stock Retention Requirement.  For purposes of the Award, during the term of your
employment by the Company, the Committee has established a target of ownership
of Common Stock with a value of three times your annual base salary.  Stock that
counts toward satisfaction of this target includes, but is not limited to, stock
purchased by you on the open market, stock obtained through stock option
exercise or restricted stock awards, stock owned (indirectly) through a
qualified retirement plan maintained by the Company, stock owned jointly with
your spouse; and stock beneficially owned by a trust for the benefit of you,
your spouse and/or your children.  Notwithstanding the terms of the Restricted
Stock Unit Award Agreement, until you reach the established stock ownership
target, you will be required to retain the shares of Common Stock that you
receive when the shares represented by this Award vest, except that you may sell
sufficient shares to satisfy your tax obligations as set forth in the Award
Agreement.  Once you have achieved the target ownership, the number of shares of
Common Stock associated with your target ownership amount will be determined
based on the stock price at that time, and unless otherwise prohibited by
agreement, policy, law or otherwise, you may thereafter sell, gift or otherwise



--------------------------------------------------------------------------------

 

transfer any vested shares of Common Stock received under the Award so long as
after such sale, gift or other transfer you will continue to own the number of
shares of Common Stock associated with your target ownership amount.  The
Company shall be authorized to add a legend regarding this restriction on
transfer to any certificate representing the shares of Common Stock under the
Award.

PAYCHEX, INC.





--------------------------------------------------------------------------------

 



PAYCHEX, INC.
2002 STOCK INCENTIVE PLAN

(as amended and restated effective October 14, 2015)


MASTER RESTRICTED STOCK UNIT AWARD AGREEMENT


(GRANT PURSUANT TO OFFICER PERFORMANCE SHARE AWARD)


RECITALS

WHEREAS, the Governance and Compensation Committee (the “Committee”) of the
Board of Directors of Paychex, Inc. (the “Company”) granted to you an Officer
Performance Share Award subject to a two-year Performance Period, for Restricted
Stock Units under the Company’s 2002 Stock Incentive Plan, as amended and
restated effective October 12, 2005 (and as subsequently amended and restated
effective October 14, 2015, the “Plan”); and

WHEREAS, the Performance Period has now ended and the Committee has certified
the level of performance achieved for such Performance Period; and

WHEREAS, the Committee has determined based on the certified level of
performance that you are now entitled to receive an award of Restricted Stock
Units in the form of the Number of Restricted Stock Units indicated on your
Award Notice; and

WHEREAS, the Committee now wishes to grant to you the Restricted Stock Units
earned under your Officer Performance Share Award;

NOW, THEREFORE, the Company hereby agrees as follows:

1. Grant of Restricted Stock.  This Restricted Stock Unit Award Agreement (the
“Award Agreement”), sets forth the terms and conditions of the award (the
“Award”) of Restricted Stock Units (the “Units”) specified in your Award Notice
granted to you by the Committee under the Plan as a result of achievement under
the Officer Performance Share Award.  The Award is subject to all of the
provisions of the Plan and the Award Notice, which are hereby incorporated by
reference and made a part of this Award Agreement.  The capitalized terms used
in this Award Agreement, and not otherwise defined herein, are defined in the
Plan.

2. Restriction and Vesting.    

(a) Subject to the terms set forth in this Award Agreement and the Plan, unless
earlier vested under or otherwise subject to Section 2(b) of this Award
Agreement, provided you are still a full-time employee of the Company at that
time, the Units will vest in full on the vesting date indicated on your Award
Notice (the “Vesting Date”).

(b)  Except in the event of your death,  Disability (as defined below) or
Retirement (as defined below), if your employment terminates before the Vesting
Date for any reason, then the Award shall be forfeited and cancelled
immediately.  If your employment terminates due to death or Disability, your
Award shall immediately become 100% vested.  If your employment terminates due
to Retirement, your Award shall remain outstanding and vest in



--------------------------------------------------------------------------------

 

accordance with the terms of this Award Agreement.  Notwithstanding the terms of
the Plan, for purposes of this Award Agreement (i) the term “Disability” means a
condition whereby you are unable to perform the essential functions of your
position with reasonable accommodations by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted for a continuous period of not less than six months, all as verified
by a physician acceptable to, or selected by, the Company, and (ii) the term
“Retirement” means retirement from the Company at age 60 or later with ten or
more years of employment (full-time or part-time) with the Company.    

3. Nature of Units.  The Units represent book-keeping entries only, and
constitute the Company’s unfunded and unsecured promise to issue Shares to you
on a future date.  As a holder of Units, you have no rights other than the
rights of a general creditor of the Company. 

4. Issuance of Shares.  If your employment terminates due to death or
Disability, the Company will issue a certificate or certificates representing
the Shares underlying the Award that have vested as promptly as practicable
following the date of your termination of employment due to death or
Disability, but no later than 90 days following such date.  Otherwise, the
Company shall, when the conditions to vesting specified in Section 2 of this
Award Agreement are satisfied, issue a certificate or certificates representing
the Shares underlying the Award that have vested as promptly as practicable
following the Vesting Date, but no later than 90 days following such Vesting
Date.

5. Rights as a Stockholder.  Prior to the issuance of Shares to you pursuant to
Section 4,  you will not have any of the rights of a stockholder with respect to
the Shares to be issued on vesting of the Units, including, but not limited to,
the right to vote (in person or by proxy) such Shares at any meeting of
stockholders of the Company. 

6. Dividend Equivalents.  Prior to the vesting or forfeiture of the Award, there
shall be accrued on the Units an amount equivalent to the regular cash dividends
paid, if any, on the Shares underlying the Units.  In the event of the vesting
and payment of any Units, the dividend equivalents accrued on such Units,  less
any withholding that the Company determines is required to be withheld
therefrom, shall be paid at the time that such Units are paid to you.  In the
event of the forfeiture or cancellation of any Units, the dividend equivalents
accrued on the Units that are forfeited shall also be forfeited. 

7. Restrictions on Transfer of Units.  Units may not, except as otherwise
provided in the Plan, be sold, assigned, transferred, pledged or encumbered in
any way,  whether by operation of law or otherwise, except by will or the laws
of descent and distribution.  After the Vesting Date, the Shares may be issued
during your lifetime only to you, or after your death to your designated
beneficiary, or, in the absence of such beneficiary, to your duly qualified
personal representative.

8. Restrictions on Issuance of Shares.  If at any time the Company determines
that listing, registration or qualification of the Shares covered by the Award
upon any securities exchange or under any state or federal law, or the approval
of any governmental agency, is necessary or advisable as a condition to the
Award or the issuance of certificate(s) for Shares hereunder, such Award or
issuance may not be made in whole or in part unless and until such



--------------------------------------------------------------------------------

 

listing, registration, qualification or approval shall have been effected or
obtained free of any conditions not acceptable to the Company. 

9. Withholding.  The vesting of the Award is conditioned upon your making
arrangements satisfactory to the Company for the payment to the Company of the
amount of all taxes required by any governmental authority to be withheld and
paid over by the Company or any Affiliate to the governmental authority on
account of such vesting.  The payment of such withholding taxes to the Company
may be made (i) by you in cash or by check, (ii) subject to the consent of the
Company and in accordance with any guidelines established by the Committee, by
the Company retaining the number of the Shares that would otherwise be delivered
to you upon vesting that have an aggregate Fair Market Value (at the time
retained by the Company) equal to the amount of withholding taxes (using your
minimum required tax withholding rate or such other rate that the Company
determines will not trigger a negative accounting impact to the Company)
required to be paid, or (iii) by the Company or any Affiliate withholding such
taxes from any other compensation owed to you by the Company or any
Affiliate.  Unless you make arrangements prior to vesting to pay withholdings
taxes in cash or by check, or to have such withholding taxes withheld from other
compensation owed to you by the Company or any Affiliate, then at the time of
vesting, the Company shall have the right to retain the number of the Shares
that would otherwise be delivered to you upon vesting that have an aggregate
Fair Market Value (at the time retained by the Company) equal to the amount of
withholding taxes (using your minimum required tax withholding rate or such
other rate that the Company determines will not trigger a negative accounting
impact to the Company) required to be paid.

10. Limitation of Rights.  Neither the Plan, the granting of the Award, the
Award Notice nor this Award Agreement gives you any right to remain in the
employment of the Company or any Affiliate.

11. Non-competition, Non-solicitation, Confidentiality, and Detrimental
Conduct.  In consideration for the Award, you agree that during your employment
and for a period of twelve (12) months following termination of employment for
any reason, you will not, directly or indirectly, either as an employee,
employer, consultant, agent, principal, partner, stockholder, corporate officer,
board member, director, or in any other individual or representative capacity,
engage or attempt to engage in any activity that is competitive to the business
of the Company and would involve, or is likely to involve, the use or disclosure
of Paychex’s Trade Secrets (as defined below) within the geographic and
substantive area or areas of responsibility assigned to the you during the last
24 months of employment.  In addition, you agree that for a period of eighteen
(18) months following the termination of employment for any reason, you will not
directly or indirectly, solicit Company clients, prospects or referral
resources, including but not limited to accountants, banks, and consultants,
with which you had substantial personal involvement during your employment; nor
will you recruit or hire, or attempt to recruit or hire, any other employee of
Company or its affiliates, or induce or attempt to induce any employee of
Company to terminate employment with Company.  You also agree and acknowledge
that during the course of your employment with the Company, you will obtain,
have access and be privy to nonpublic, confidential, and proprietary information
important to the Company’s business solely as a result of your employment with
the Company, including but not limited to, sales and marketing strategies, price
lists, client lists, client confidential information, referral sources, and
goodwill (“Trade Secrets”).  You hereby recognize and agree that Paychex’s Trade
Secrets are confidential,



--------------------------------------------------------------------------------

 

proprietary and highly valued protectable interests.  You agree that during and
after employment, you shall not divulge or make use of any Trade Secrets,
directly or indirectly, personally or on behalf of any other person, business,
corporation, or entity without prior written consent of the Company.  This
Agreement does not, however, limit your ability to communicate with any federal
governmental agency or otherwise participate in any investigation or proceeding
that may be conducted by any federal governmental agency, including providing
documents or other information, without notice to the Company.  You further
agree that you will not, during your employment, engage in conduct which is
detrimental to the Company, including violation of the Company’s Code of
Business Ethics and Conduct, criminal conduct, fraud, or willful
misconduct.  These covenants are not intended to, and do not, limit in any way
the rights and remedies provided to the Company under the Plan, other agreements
with you, or under common or statutory law.

12. Repayment of Financial Gain.

(a) If you fail to comply with Section 11 of this Award Agreement, the Company
may cancel any unvested portion of this Award and recover from you the total
number or Vesting Date value of Shares whose Vesting Date occurred pursuant to
this Award during the 24-month period preceding your breach of any covenant in
Section 10 of this Award Agreement.  The total number or value of the vested
Shares shall include the amount of any dividends paid to you during the 24-month
period specified above and shall not be reduced for the payment of applicable
taxes or other amounts.

(b) If you fail to comply with Section 11 of this Award Agreement, upon demand
by the Company, you will repay the Company in accordance with the terms of
Section 11(a), and the Company shall be entitled to offset the amount of any
such repayment obligation against any amount owed to you by the Company.  The
remedies set forth in this Section are in addition to any other remedies the
Company may have, at law or equity, for your violation of the terms of this
Award Agreement.

13. Rights of Company and Affiliates.  This Award Agreement does not affect the
right of the Company or any Affiliate to take any corporate action whatsoever,
including without limitation its right to recapitalize, reorganize or make other
changes in its capital structure or business, merge or consolidate, issue bonds,
notes, Shares or other securities, including preferred stock, or options
therefor, dissolve or liquidate, or sell or transfer any part of its assets or
business.

14. Plan Controls.  In the event of any conflict among the provisions of the
Plan and this Award Agreement, the provisions of the Plan will be controlling
and determinative.

15. Amendment.  Except as otherwise provided by the Plan, the Company may only
alter, amend or terminate the Award with your consent.

16. Governing Law.  This Award Agreement shall be governed by and construed in
accordance with the laws of the State of New York, except as superseded by
applicable federal law, without giving effect to its conflicts of law
provisions.  All parties consent to exclusive personal jurisdiction in New York
courts and agree that venue shall be New York State Supreme Court, Monroe
County.



--------------------------------------------------------------------------------

 

17. Section 409A.  The Award is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and the treasury
regulations promulgated and other official guidance issued thereunder, and the
Plan and this Award Agreement shall be administered and interpreted consistent
with such intention.  References to “termination of employment” and similar
terms used in this Award Agreement mean, to the extent necessary to comply with
Section 409A, the date that you incur a “separation from service” within the
meaning of Section 409A.  Notwithstanding anything in this Award Agreement to
the contrary, if at the time of your separation from service, you are a
“specified employee” for purposes of Section 409A, and payment under this Award
Agreement as a result of such separation from service is required by Section
409A to be delayed by six months, then the Company shall make such payment on
the day following the six-month anniversary of your separation from service to
the extent required to comply with Section 409A.  The Company’s right to offset
pursuant to Section 12(b) of this Award Agreement is limited to the extent that
and until the application of an offset at a given time would not result in a
violation of Section 409A. 

*  *  *  *  *

﻿



--------------------------------------------------------------------------------